Citation Nr: 0307417	
Decision Date: 04/17/03    Archive Date: 04/24/03

DOCKET NO.  99-06 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
residuals of a right patellar fracture, with traumatic 
roughening of the articular surface of the patella and 
associated quadriceps atrophy, currently evaluated as 20 
percent disabling.

2.  What evaluation is warranted for right knee arthritis 
from July 9, 1998?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel




INTRODUCTION

The veteran served on active duty from June 1972 to February 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from December 1998 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.  In June 2000 and April 
2001 the Board remanded the issue of entitlement to an 
increased evaluation for post-operative residuals of a 
fractured right patellar fracture for further development.  
The case has been returned to the Board for further appellate 
action.  


REMAND

In compliance with the prior remands, the RO requested that 
the veteran provide information regarding all VA and non-VA 
medical care providers for his right knee disorder in a July 
2000 letter and again requested he provide health care 
provider information in an August 2001 letter.  Although the 
veteran did not respond to these letters, it is clear that VA 
treatment records not associated with his claims file were 
reviewed by the July 2002 VA examiner.  (See, e.g., the July 
2002 VA examination report which refers to the file from the 
Bath VA Medical Center.)  The RO should obtain all VA 
treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

The RO issued a decision in January 2003 which granted 
service connection for traumatic arthritis of the right knee 
as a disability separate from the service-connected 
postoperative residuals of a patellar fracture.  The RO 
assigned an initial noncompensable evaluation for his 
arthritis.  Although the veteran was provided notice only 
through a supplemental statement of the case issued that same 
month, his representative properly submitted a timely notice 
of disagreement with the initial evaluation to the RO in 
March 2003.  The Court has been very clear in these 
circumstances that the Board must remand the case to the RO 
for the issuance of a statement of the case.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).  The January 14, 2003, 
supplemental statement of the case cannot serve as a 
statement of the case because it was issued prior to the 
receipt of a March 19, 2003 notice of disagreement.  38 
U.S.C.A. § 7105(d) (West 2002).

In light of the foregoing, these matters are hereby REMANDED 
to the RO for the following actions:

1.  The RO should, in accordance with 
applicable procedures, issue a Statement 
of the Case (SOC) on the question what 
evaluation is warranted for right knee 
arthritis from July 9, 1998.  

2.  The RO should obtain copies of all 
treatment records for the veteran from VA 
Medical Centers in Bath and Elmira, New 
York, dated from 1998 to the present, and 
associate them with the claims file.

3.  After undertaking any other 
development deemed appropriate, the RO 
should, in accordance with applicable 
procedures, consider any pertinent 
evidence obtained, and as appropriate, 
issue a Statement of the Case on the 
issue pertaining to the right knee and 
right patella fracture residuals, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


